Citation Nr: 0903311	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-14 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to an increased (compensable) rating for a 
service-connected left testicle varicocele.

5.  Entitlement to service connection for migraine headaches.


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from April 1995 to April 1999 with additional time in 
the Air Force Reserves and the Oklahoma Air National Guard.

This matter comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The RO in Muskogee, Oklahoma 
currently has jurisdiction over the veteran's claim.

Procedural history

In July 2006, the RO denied service connection for a thoracic 
spine disability, a cervical spine disability, bilateral 
hearing loss, and migraine headaches; and granted service 
connection for left testicle varicocele, assigning a 
noncompensable (zero percent) disability rating.  The veteran 
indicated his disagreement with the July 2006 decision in 
September 2006.  In October 2006, the veteran elected the 
Decision Review Officer (DRO) process.  A DRO conducted a de 
novo review of the claim and rendered a decision in an April 
2007 statement of the case (SOC) which continued the denials 
The veteran subsequently perfected an appeal as to these 
issues by filing a substantive appeal [VA Form 9] in May 
2007.  

In May 2008, the veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired 
by the undersigned Veterans Law Judge (VLJ).  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder. 

The issue of service connection for migraine headaches 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.

Issues not on appeal

In a June 2007 RO decision, the veteran was denied service 
connection for erectile dysfunction and anxiety disorder, 
both claimed as secondary to the left testicle varicocele.  
The veteran has not, to the Board's knowledge, expressed 
dissatisfaction with those decisions.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a thoracic spine disability currently exists.

2.  The competent medical evidence of record does not support 
a finding that a cervical spine disability currently exists.

3.  The competent medical evidence of record does not support 
a finding that bilateral hearing loss currently exists.

4.  The left testicle varicocele is manifested by complaints 
of pain and tenderness during sexual activity, but there is 
no evidence of atrophy of the testicles, or symptoms of 
urinary frequency, leakage or obstructed voiding which have 
been attributed to the left testicle varicocele.




CONCLUSIONS OF LAW

1.  A thoracic spine disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).

2.  A cervical spine disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2008).

4.  The criteria for an increased rating for the service-
connected left testicle varicocele are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7523 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a thoracic spine 
disability, a cervical spine disability, and bilateral 
hearing loss; and entitlement to an increased (compensable) 
rating for his service-connected left testicle varicocele.  
As is discussed elsewhere in this decision, the issue of 
entitlement to service connection for migraine headaches is 
being remanded for additional development.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letters from the RO 
dated February 13, 2006 and February 28, 2006, including a 
request for evidence "showing that your thoracic spine 
disability, cervical spine disability, bilateral hearing 
loss, migraine headaches and left testicle varicocele existed 
from military service to the present time."  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
February 2006 letters, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA hospitals Medical 
Centers (including private facilities where VA authorized 
treatment), or from the Social Security Administration."  
With respect to private treatment records, the letter 
informed the veteran that the VA would make reasonable 
efforts to obtain private or non-Federal medical records to 
include "records from State or local governments, private 
doctors and hospitals, or current or former employers."  
Furthermore, the VA included copies of VA Form 21-4142, 
Authorization and Consent to Release Information, which the 
veteran could complete to release private medical records to 
the VA.  

The February 2006 letters further emphasized:  "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency." [Emphasis as in the original letter]

The Board notes that the February 2006 letters specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in September 2006 and April 2007 letters which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letters as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the September 2006 and April 
2007 letters instructed the veteran that two factors were 
relevant in determining effective dates of increased rating 
claims: when the claim was received; and when the evidence 
"shows a level of disability that supports a certain rating 
under the rating schedule or other applicable standards."  
The veteran was also advised in the letters as to examples of 
evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records the veteran 
may not have submitted and reports of treatment while 
attending training in the Guard or Reserve. 

The Board notes that with respect to appeals of initially 
assigned disability ratings, such as the instant case, the 
additional notice requirements recently set forth in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), do not apply.  
Specifically, once service connection has been granted, VA's 
VCAA notice obligations are fully satisfied and any defect in 
the notice is not prejudicial.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128 
(2008) [where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements].   

The Board further notes that the veteran has not alleged that 
he has received inadequate VCAA notice.  The veteran is 
obviously aware of what is required of him and of VA. 
 Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service treatment records, VA outpatient medical 
records and private treatment records and provided him with 
VA examinations.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in May 2008 as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  






	(CONTINUED ON NEXT PAGE)




1.  Entitlement to service connection for thoracic spine 
disability.

Relevant law and regulations 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), a current disability, 
the report of a June 2006 VA examination noted that the 
veteran's thoracic spine, was normal with no loss of function 
and that x-rays indicated a normal thoracic spine.

The Board further notes that the veteran's thoracic spine was 
examined by a VA physician in March 2007.  While the examiner 
noted that the veteran subjectively complained of "back 
pain", the examiner further noted a normal examination and 
no functional loss; upper thoracic spine pain was diagnosed 
by history.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) [service connection may not be granted for a diagnosis 
of a disability by history].  

Additionally, there are no treatment reports or diagnoses of 
thoracic spine disability contained in the record on appeal.  

[The March 2007 examiner further reported that x-rays 
revealed mild dextroscoliosis of the thoracic spine.  The 
examiner opined that the veteran's mild dextroscoliosis of 
the thoracic spine was most likely congenital or positional.  
It does not appear that he examiner considered the veteran's 
mild dextroscoliosis to be a disability.  In any event, 
congenital or developmental defects are not considered to be 
diseases or injuries within the meaning of applicable 
legislation concerning service connection.  See 38 C.F.R. §§ 
3.303(c), 4.9 (2008).  

The veteran has been accorded ample opportunity to present 
medical evidence in support of his claim [i.e., that he has a 
disorder of the thoracic spine], and he has failed to do so.  
See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].

To the extent that the veteran himself believes that a 
current thoracic spine disability exists, it is now well 
established that lay persons without medical training, such 
as the veteran, are not competent to comment on medical 
matters such as diagnosis, date of onset or cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-
5 (1992) see also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions].  Therefore, the veteran's 
statements offered in support of the his claim are not 
competent medical evidence and do not serve to establish the 
existence of a current disability.

In the absence of a current disability, service connection 
may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection cannot be granted if the claimed 
disability does not exist].  Accordingly, Hickson element (1) 
has not been met for the veteran's claim of service 
connection for a thoracic spine disability, and the claim 
fails on this basis.

In the absence of the claimed disabilities, there is no need 
to discuss the remaining two Hickson elements.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a thoracic spine disability.  The benefits sought on appeal 
are accordingly denied.

2.  Entitlement to service connection for cervical spine 
disability.

Relevant law and regulations 

The law and regulations pertaining to service connection are 
set forth above and need not be repeated.

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), a current disability, 
the veteran's cervical spine was examined by a VA physician 
in March 2007.  While the examiner noted that while the 
veteran subjectively complained of "neck pain", the 
examiner further noted a normal examination, normal x-rays 
and no limitation of function of the cervical spine.  
Cervical spine pain was diagnosed by history only.  See 
Sanchez-Benitez v. West, supra [service connection may not be 
granted for a diagnosis of a disability by history].  

Similarly, in the report of the June 2006 VA examination, the 
examiner diagnosed a cervical strain with no functional loss, 
and x-rays indicated a normal cervical spine.

The Board notes the veteran's reported history of "neck 
pain" and occasional flare-ups which cause increased pain.  
However, no diagnosis of a cervical spine disability is of 
record.  The Court has held that pain, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez, supra.  

Despite repeated requests from the RO, the veteran has not 
submitted or identified any medical evidence which would 
establish any current disability of the cervical spine.  To 
the extent that the veteran himself believes that a current 
cervical spine disability exists, it is now well established 
that lay persons without medical training, such as the 
veteran, are not competent to comment on medical matters such 
as diagnosis, date of onset or cause of a disability.  See 
Espiritu, supra.

In the absence of any diagnosed disability, service 
connection may not be granted.  See Degmetich and Gilpin, 
both supra.  Accordingly, Hickson element (1) has not been 
met for the veteran's claim of service connection for 
cervical spine disability, and the claim fails on this basis 
alone.

In conclusion, for the reasons set out above, the Board has 
determined that the criteria for the establishment of 
entitlement to service connection a cervical spine disability 
have not been met.  A preponderance of the evidence is 
against the veteran's claim.  The benefits sought on appeal 
are therefore denied.  



3.  Entitlement to service connection for bilateral hearing 
loss.

Relevant law and regulations 

Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2008).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008). 

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), current disability, 
after a careful review of the record the Board has concluded 
that the veteran does not suffer from a hearing loss 
disability for VA purposes [i.e., as it is defined in 38 
C.F.R. § 3.385]. 

In March 2007, a VA hearing examination was conducted by a 
certified VA audiologist.  CNC speech recognition scores were 
96 percent in the veteran's right ear and 96 percent in his 
left.  The audiometric examination showed the following 
puretone thresholds: 





HERTZ




500
1000
2000
3000
4000
Average
RIGHT
5
10
5
10
15
10
LEFT
5
5
5
10
10
8

As discussed above, 38 C.F.R. § 3.385 requires that the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are less than 94 percent.  The 
medical evidence of record fails to demonstrate any auditory 
threshold of 40 dB or greater and does not reflect three or 
more auditory thresholds of 26 dB or greater for either ear.  
CNC speech recognition was not less than 94 percent in either 
ear.  

The Board also notes that the veteran's private medical 
records and VA outpatient treatment records are completely 
absent of any complaints or treatment for hearing loss.  

The Board additionally notes the veteran's assertion that the 
Maryland CNC scores do not accurately reflect his hearing 
loss.  However, the Board points out that lay assertions on 
medical matters, such as the validity of audiological 
testing, do not constitute competent medical evidence.  See 
Espiritu, supra.  

The Board is aware of the veteran's contentions regarding the 
existence of hearing loss.  While the Board observes that the 
audiology report shows that the veteran does experience some 
hearing loss, the level of his disability has not met the 
threshold established by 38 C.F.R. § 3.385.  As a result, 
Hickson element (1) has not been met and the veteran's claim 
fails on this basis alone.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss.  Hickson element has not been met.  
The benefit sought on appeal is accordingly denied. 

4.  Entitlement to an increased (compensable) rating for 
service-connected left testicle varicocele.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO, Diagnostic 
Code 7120.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

Where a diagnosed condition does not match any of the 
diagnostic codes contained in the rating schedule, it is 
permissible to rate the condition under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings. 38 C.F.R. § 4.20 (2008).

A varicocele is a "condition manifested by abnormal dilation 
of the veins of the spermatic cord, [which results] in 
impaired drainage of blood into the spermatic cord veins when 
the patient assumes the upright position."  See Nici v. 
Brown, 9 Vet. App. 494, 495 (1996) [citing Stedman's Medical 
Dictionary 1907 (26th ed. 1995)]; see also Dorland's 
Illustrated Medical Dictionary 2053 (31st ed. 2007).  

The veteran is currently rated under Diagnostic Code 7120 
[varicose veins].  In this case, the Board finds that 
Diagnostic Code 7523 [testis, atrophy of] is more 
appropriate.  The Board deems that Diagnostic Code 7120 is 
not the most appropriate code because it pertains 
specifically to varicose veins of the legs, and it does not 
provide specific guidance as to how symptoms of this 
disability are to be evaluated as it pertains to the legs 
rather than the genitourinary system.  
While no diagnostic code specifically addresses 
"varicocele", Diagnostic Code 7523 does address the 
condition of the testicles, which is related to the 
anatomical location and symptomatology described by the 
veteran.  

The Board has also considered by analogy to the rating code 
for benign neoplasms of the genitourinary system.  See 38 
C.F.R. § 4.115b, Diagnostic Code 7529.  Benign neoplasms of 
the genitourinary system are rated as voiding dysfunction or 
renal dysfunction, whichever is predominant.  Voiding 
dysfunctions are evaluated according to urine leakage, 
frequency, or obstructed voiding. 38 C.F.R. § 4.115a (2008).  
In this claim, there is no evidence of urine leakage, renal 
dysfunction attributable to the veteran's varicocele, nor is 
there evidence of voiding dysfunction, such as urinary 
frequency, obstructed voiding or leakage.  As such, the Board 
concludes that Diagnostic Code 7529 is not appropriate for 
this claim.  

The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 7523.

Specific rating criteria

Under Diagnostic Code 7523, complete atrophy of one testicle 
warrants a noncompensable rating, and complete atrophy of 
both testicles warrants a 20 percent rating.  

Analysis

Schedular rating

An August 2002 VA Outpatient report from Hastings Indian 
Medical Center in Tahlequeh, Oklahoma reflects that an 
echogram of the veteran's testicles showed of a "moderate 
degree left scrotal varicocele".  During the June 2006 VA 
examination, the examiner noted that the veteran had a 
history of left testicular pain and swelling.  An ultrasound 
of the veteran's scrotum reflected the presence of a left 
testicle varicocele.
  
As has been discussed in the law and regulations section 
above, in order for a 20 percent disability rating to be 
awarded, the left testicle varicocele must cause complete 
atrophy to both testicles.  The medical records are absent 
for any complaints or treatment for atrophy of both 
testicles.  Indeed, there is no evidence of testicular 
atrophy.  Furthermore, a May 2007 VA examiner specifically 
stated that the veteran's reported erectile dysfunction was 
not caused by the service-connected left varicocele.  

The Board therefore finds that no basis exists for the 
assignment of a compensable rating for left testicle 
varicocele under Diagnostic Code 7523.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the medical evidence of record indicates that 
the veteran's left testicle varicocele has remained constant 
throughout the appeal period.  There have been no medical 
findings and no other evidence which would allow for the 
assignment of a higher disability rating at any time under 
consideration.  The Board therefore finds that staged ratings 
are not appropriate.  The veteran was properly assigned a 
noncompensable rating for the entire period from the date of 
service connection, December 23, 2005.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In this case the RO specifically considered 38 C.F.R. 
§ 3.321(b)(1) and its application to the veteran's claims in 
the November 2007 Supplemental Statement of the Case (SSOC).  
Accordingly, the Board will address the possibility of the 
assignment of an extraschedular rating for the veteran's 
claims.

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

The evidence does not indicate that the veteran's left 
testicle varicocele has necessitated any periods of 
hospitalization.  Additionally, there is no competent 
evidence that the left varicocele disability causes marked 
interference with employment.  The record reflects that the 
veteran is currently an office employee.  There is nothing in 
the current evidence of record to indicate that the veteran's 
varicocele causes any unusual employment impairment.  See Van 
Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is a recognition that industrial capabilities 
are impaired].

During the aforementioned May 2008 videoconference, the 
veteran testified that he experiences testicular pain, 
particularly during sexual and other vigorous physical 
activities.  A report of June 2006 VA examination notes the 
veteran's subjective complaints of pain in his left testicle.  
Upon physical examination of the veteran's scrotum, the 
examiner noted mild tenderness of the left testicle.  
Although not doubting that the veteran may experience 
episodes of discomfort, the Board does not believe that this 
takes the disability outside of the norm.  The Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted. 

In conclusion, for the reasons and bases expressed above, the 
Board concludes that an increased rating for the veteran's 
service-connected left testicle varicocele is not warranted.  
The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for thoracic spine 
disability is denied.

Entitlement to service connection for cervical spine 
disability is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to an increased rating for left testicle 
varicocele is denied. 


REMAND

5.  Entitlement to service connection for a migraine 
headaches.  

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
issue must be remanded for further evidentiary development.  

The service medical records and private treatment records 
indicate that the veteran was treated for complaints of 
headaches on multiple occasions, during service and recently.  
However, there is of record no competent medical evidence 
concerning a medical nexus.  

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
191, 175 (1999) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern the relationship, if any, between 
migraine headaches and the veteran's active military service.  
These questions must be addressed by an appropriately 
qualified medical professional.  A medical opinion is 
therefore necessary.  See Charles v. Principi, 16 Vet. App. 
370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2008) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should arrange for the veteran to 
be physically examined.  The examiner 
should review the veteran's VA claims 
folder and provide an opinion, with 
supporting rationale, as to: (1) whether 
the veteran currently has a migraine 
headaches and, if so, a diagnosis; and (2) 
if migraine headaches are identified, 
whether it is as likely as not that the 
disability was incurred during active 
duty.  
A report should be prepared and associated 
with the veteran's VA claims folder.  

2.  After the development requested above 
has been completed to the extent possible, 
and after undertaking any additional 
development it deems to be necessary, VBA 
should then readjudicate the issue of 
entitlement to service connection for 
migraine headaches.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided a SSOC and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


